—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about April 15, 2002, which, in an action for personal injuries sustained in a slip and fall on defendant hospital’s premises, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs deposition testimony was to the effect that the “very thin whitish dust” that caused her to slip and fall had come from nearby renovation or construction work on the same floor as the doctor’s office she was visiting. Defendant’s motion for summary judgment relied on portions of plaintiffs deposition to show that plaintiff did not notice the “very little” amount of dust on the floor until after she fell, and to argue that there was no evidence that defendant caused or had notice of the allegedly dangerous dust. This argument was not responsive to plaintiffs claim that the dust emanated from the construction work. Concur — Mazzarelli, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.